Citation Nr: 0100862	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  98-13 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
thoracic and lumbar strain.

2.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound to muscle group XIV, right groin and 
thigh, with a retained foreign body.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945 and from May 1950 to January 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an October 1997 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which determined that a 10 percent evaluation was 
warranted for thoracic and lumbar strain; continued a 
noncompensable evaluation for residuals of shell fragment 
wounds to muscle group XIV, right groin and thigh with 
retained foreign body; continued a noncompensable evaluation 
for residuals of shell fragment wounds to muscle group I, 
right supra scapular region; and continued a noncompensable 
evaluation for scars and residuals of shell fragment wounds 
to the left leg, right side of the nose, and right hand.

In April 1998, the veteran filed a notice of disagreement as 
to the issues of entitlement to increased evaluations for 
thoracic and lumbar strain, residuals of shell fragment 
wounds to the right groin and thigh, and residuals of shell 
fragments wounds to the left leg, right side of the nose, and 
right hand.  The veteran also claimed entitlement to service 
connection for peripheral vision in both eyes.  A statement 
of the case was issued in June 1998 as to the three 
aforementioned increased rating issues.

In August 1998, the veteran filed a substantive appeal.  He 
also expressed his disagreement as to the issue of 
entitlement to a compensable evaluation for residuals of 
shell fragment wounds to muscle group I, right supra scapular 
region.  At that same time the veteran withdrew his appeal 
for entitlement to a compensable evaluation for residuals of 
shell fragment wounds to the left leg, right side of the 
nose, and right hand.  Thus, the issue of entitlement to a 
compensable evaluation for residuals of shell fragment wounds 
to the left leg, right side of the nose, and right hand is 
not before the Board for appellate consideration.  

In September 1998, the RO issued a statement of the case as 
to the issue of entitlement to a compensable evaluation for 
shell fragment wounds to muscle group I, right supra scapular 
region.  In a May 1999 decision, the RO hearing officer 
determined that a 10 percent evaluation was warranted for 
residuals of shell fragment wounds to muscle group I, right 
supra scapular region.  The veteran has not filed a 
substantive appeal as to that issue.  Thus, the issue of 
entitlement to a 10 percent evaluation was warranted for 
residuals of shell fragment wounds to muscle group I, right 
supra scapular region is not before the Board for appellate 
consideration.  

In a March 1999 rating decision, the RO denied entitlement to 
service connection for a bilateral eye condition, claimed as 
peripheral vision in both eyes.  The veteran has not filed a 
notice of disagreement as to that decision.  

Finally, the Board notes that in his August 1998 substantive 
appeal, the veteran requested a hearing before a Member of 
the Board.  In response to a letter from the Board dated in 
August 1999, the veteran indicated in writing that he was 
withdrawing his request for a hearing before a Member of the 
Board. 



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The evidence of record reflects that the veteran's 
thoracic and lumbar strain is currently manifested by 
subjective complaints of pain and a pulling sensation on 
bending, as well as some limitation of motion; but without 
tenderness to palpation, muscle spasm or incoordination. 

3.  A December 1998 VA examiner opined that the veteran's 
functional impairment in regard to the thoracic and lumbar 
strain was mild.

4.  Residuals of a shell fragment wound to the right groin 
and thigh area, muscle group XIV, are manifested by 
subjective complaints of pain, weakness and fatigability 
related by the veteran to pain, a one-inch well healed scar 
in the medial groin region, and objective findings of 
tenderness in the medial/inferior right groin region towards 
the upper adduction region.  

5.  The December 1998 VA examiner opined that the veteran 
experienced mild functional loss as a result of that shell 
fragment wound.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for thoracic and 
lumbar strain have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5292 (2000).

2.  The criteria for a 10 percent evaluation for residuals of 
a shell fragment wound to muscle group XIV, right groin and 
thigh, with a retained foreign body have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.56, 
4.73, Diagnostic Code 5314 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Relevant service medical records reflect that in April 1945, 
the veteran suffered a severe penetrating wound to the right 
groin when a land mine exploded.  Wounds to the left leg and 
nose were also noted.  Medical records also reflect notations 
of chronic, moderate lumbosacral strain as a result of the 
land mine explosion, which threw the veteran about 18 feet 
before he landed on his back.  Limited range of motion in the 
low back region was noted.  A single metallic foreign body 
measuring 8 by 5 millimeters just anterior to the descending 
ramus of the pubes on the right, secondary to the penetrating 
wound, was also noted.  A September 1945 clinical record 
noted that the foreign body in the right groin caused chronic 
pain.  

The record reflects that the veteran was awarded service 
connection for a back injury, evaluated as 50 percent 
disabling, and for residuals of land mine fragments to the 
left leg, right groin, and nose, evaluated as 50 percent 
disabling, in a November 1945 rating decision.

In a July 1946 rating decision, the RO determined that a 10 
percent evaluation was warranted for residuals of a shell 
fragment wound to the right groin with retained foreign 
bodies; a 10 percent evaluation was warranted for lower 
thoracic and lumbar strain; a 10 percent evaluation was 
warranted for scars from a bullet wound to the right supra 
scapular region with moderate muscle damage; and determined 
that a noncompensable evaluation was warranted for healed 
scars from multiple superficial shell fragment wounds to the 
left leg, right side of the nose, and right hand.  

The veteran subsequently reentered active duty and his VA 
compensation benefits were discontinued.  The record reflects 
that the veteran sought increased evaluations of his service-
connected disabilities in 1977 and 1986.  In an August 1988 
letter to the veteran, the RO informed the veteran that his 
claim could not be granted.  It was noted that no further 
action would be taken unless they received notification that 
the veteran was willing to report for a VA examination.  

In May 1997, the veteran sought an increased evaluation of 
his service-connected disabilities.  

Upon VA general medical examination dated in June 1997, the 
examiner noted that in 1945 the veteran stepped on a land 
mine and was peppered with multiple small shrapnel pieces, 
suffering injuries to the right groin area, the face, part of 
the chest, the left leg, and the right hand.  The veteran 
reported that he believed the presence of the superficial 
shrapnel wounds had caused him to have a misalignment of the 
thoracic and lumbar spine causing a constant strain.  It was 
noted that the veteran periodically had pain and muscle 
spasm, but no weakness in his leg and no radicular component.  
Upon physical examination, the examiner noted an 8 centimeter 
superficial well healed scar over the right scapula, a 3.5 
centimeter well healed scar in the right anterior axillary 
line at the level of the 8th and 9th anterior rib, and a one 
centimeter scabbed, crusted lesion on the left scapula.  
There were no scars on the face, right hand, or left leg.  
There was also a well-healed left inguinal hernia surgical 
scar.  The examiner also noted a loss of lumbar lordosis in 
the spine and slight limitation of motion.  The veteran was 
able to bend within 8 inches of the floor by touching his 
toes and flexion was 3 inches from C7 to S1.  He had good and 
normal lateral bending and lateral rotation.  A relevant 
impression of multiple shrapnel injuries with minimal 
residual and no present loss of function was noted.  

At his August 1998 RO hearing, the veteran testified that he 
stepped on a land mine during service and was struck by shell 
fragments.  He also stated that the force of the blast 
propelled him backwards and he landed on his back on top of a 
pile of railroad ties.  (Transcript, pages 1-3).  The veteran 
testified that he was hospitalized and given a back brace.  
He also stated that he was able to strengthen his back 
muscles by his own methods.  The veteran reported that his 
back currently hurt and was worse near the end of the day.  
Walking up stairs and standing for long periods of time were 
noted as difficult and painful.  He stated that he had not 
received any medical treatment for his back over the last 
couple of years.  He also stated that he was precluded from 
lifting weight because of his back pain.  The veteran denied 
muscle spasm.  The veteran testified that he was not 
currently followed for any condition at a VA facility.  In 
regard to his right groin, the veteran testified that it 
bothered him when walking and climbing stairs.  (Transcript, 
pages 4-15).  

He reported that he was unable to tie his shoelaces, but 
could bend and reach a little below his knees.  He reported 
feeling pain and a pulling sensation in his back upon 
bending.  He denied pain on sneezing or coughing.  The 
veteran described his right groin pain as a dull pain when 
making certain motions.  He stated that moving his leg up and 
down caused pain.  He reported there was no muscle mass.  He 
also stated that he had not been seen by a physician for his 
right groin condition since his discharge from service.  
(Transcript, pages 16-25).  

Upon VA examination dated in December 1998, the veteran 
reported that the right groin area hurt almost daily, but 
more towards the end of the day.  When asked about weakness 
and fatigability, the veteran related those to pain.  It was 
noted that the veteran did not have a limp.  The examiner 
also noted no incoordination.  In regard to his back, the 
veteran's gait was noted as essentially normal.  There was no 
tenderness to palpation, no pain on palpation, and no muscle 
spasm.  Straight leg raising was negative bilaterally.  Deep 
tendon reflexes were active and symmetric bilaterally.  
Capillary circulation of the toes of both feet was normal.  
Sensor to both sharp and scratch was normal in both lower 
extremities.  Range of motion was noted as 60 degrees 
flexion, 20 degrees extension, and 10 degrees side bending to 
the right and left, without complaint of pain.  The examiner 
noted an approximately one inch well-healed scar in the 
medial groin region.  Slight plus tenderness medial/inferior 
right groin region towards the upper adduction region was 
also noted.  The examiner opined that functional loss in 
regard to the thoracic and lumbar sprain was mild but could 
not be quantified in terms of degrees due to the subjective 
nature of the factors.  The examiner also opined that the 
right groin region was a status post shell fragment wound 
with residuals.  Functional loss was described as mild but 
the examiner also noted that it could not be stated in terms 
of degrees due to the subjective nature of the factors.  

A December 1998 radiology report of the thoracic spine 
revealed an S-shaped scoliosis of the demineralized 
thoracolumbar spine.  There was asymmetric disc space 
narrowing at the right side of T12-L1 and probably at T11-T12 
and T10-T11.  There was symmetric disc space narrowing at the 
left side of T5-T6, T6-T7, and T7-T8.  There was thought to 
be some asymmetric disc space narrowing at the right side of 
T4-T5.  There is marked spondylosis on the right side of L1, 
T12, T11, T10, T9, T8, and T7.  There was spondylosis at the 
left side of T6, T7, T8, T11, and L2.  There was also 
spondylosis which was more mild on the left side at the upper 
thoracic spine.  There were no compression fractures.  There 
was degenerative disc space narrowing anteriorly at multiple 
levels in the thoracic spine without paraspinal mass, 
fracture or destructive lesion.  

A December 1998 radiological report of the lumbar spine 
revealed that the bones were demineralized.  There was severe 
dextroscoliosis of the lumbar spine.  There was asymmetric 
disc space narrowing on the left side of L1-L2, L2-L3, L3-L4, 
L4-L5, and possibly L5-S1.  There was degenerative 
spondylosis most marked on the left side at L2-L3, L3-L4, L4-
L5, S1-S2 and on the right side at L4-L5.  There was a 
moderate amount of stool projecting over the L4, L5, S1 area.  
There was degenerative disc disease throughout the lumbar 
spine with a Grade I spondylolisthesis evidence at L5-S1 seen 
only on the coned-down and lateral views of the lumbar spine.  
There were no para-spinal masses.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

1.  Thoracic and Lumbar Strain

The veteran's service-connected thoracic and lumbar strain is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides that 
a 10 percent disability evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.  
Lumbosacral strain with muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position warrants a 20 percent disability 
evaluation.  A 40 percent evaluation, the highest allowable 
under this diagnostic code, contemplates severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility of forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295.

Limitation of motion of the lumbar spine is evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, which 
provides that a 10 percent disability evaluation contemplates 
slight limitation of motion of the lumbar spine.  A 20 
percent disability evaluation is warranted for moderate 
limitation of motion of the lumbar spine.  Severe limitation 
of motion of the lumbar spine warrants a 40 percent 
disability evaluation.  

The evidence of record reflects that the veteran's thoracic 
and lumbar strain is currently manifested by subjective 
complaints of pain, a pulling sensation on bending, and some 
limitation of motion; but without muscle spasm and 
incoordination.  Straight leg raising was negative 
bilaterally.  The December 1998 VA examiner opined that the 
veteran's functional impairment in regard to the thoracic and 
lumbar strain was mild.  The record also reflects radiology 
reports of the thoracic and lumbar spine demonstrating disc 
space narrowing, spondylosis, and degenerative changes.  
Unfortunately, as the record fails to demonstrate medical 
evidence of muscle spasm on extreme forward bending with loss 
of lateral spine motion, severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or abnormal mobility on forces motion, the 
Board is compelled to conclude that an evaluation in excess 
of 10 percent is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

However, the Board does find that the aforementioned 
evidence, as well as the testimony of the veteran in regard 
to pain, more nearly approximates to a 20 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 in that it 
demonstrates moderate limitation of motion of the lumbar 
spine.  See 38 C.F.R. §§ 4.3, 4.7.

The Board notes that the record is silent for medical 
evidence of severe limitation of motion of the lumbar spine.  
In the absence of such evidence, an evaluation in excess of 
20 percent is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The Board has considered the subjective 
complaints of pain, weakness, and fatigability in determining 
that a 20 percent evaluation is warranted. Furthermore, in 
light of the December 1998 VA examiner's opinion that the 
functional loss in regard to the thoracic and lumbar strain 
was mild, the Board concludes an additional evaluation due to 
pain is not warranted.  

II.  Right Groin and Thigh

In regard to the veteran's residuals of shell fragment wounds 
to muscle group XIV, right groin and thigh, 38 C.F.R. § 4.56 
is pertinent to the effects of missile and muscle injuries 
and setting out principle factors and symptoms such as 
weakness, undue fatigue-pain, incoordination, muscular fusing 
or scarring and joint involvement.  

The Board notes that the Schedule has been revised with 
respect to the ratings applicable to muscle injuries, 
effective July 3, 1997.  62 Fed. Reg. No. 106, 30235-30240 
(Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic 
Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed 
and reserved).  The defined purpose of these changes was to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. No. 106, 30235-30237. 

38 C.F.R. § 4.56 now provides as follows:  (a) An open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56.

The Court has held that when regulations concerning rating 
disabilities undergo a substantive change during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria which are to his advantage.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312 (1991).  However, as 
stated, no substantive changes were made to 38 C.F.R. § 4.56.  
Moreover, a review of the new regulations indicates that no 
substantive change was made to Diagnostic Code 5314, which 
still provides for a maximum 40 percent rating for a severe 
injury to Muscle Group XIV.  No other changes relevant to the 
present appeal are reflected by the new regulations.  62 FR 
30235-30240, June 3, 1997.  As the ratings applicable to this 
case have not undergone a substantive change, the lack of 
notice to the veteran of the change in the regulations or RO 
consideration of the claim under both the old and new 
criteria will not result in prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The record reflects that the veteran suffered a shell 
fragment wound to the right groin area with retained foreign 
bodies during military service.  The evidence demonstrates 
that the residuals of the shell fragment wound to the right 
groin area are manifested by subjective complaints of pain, 
weakness and fatigability related by the veteran to pain, a 
one-inch well healed scar in the medial groin region, and 
objective findings of tenderness in the medial/inferior right 
groin region towards the upper adduction region.  The 
December 1998 VA examiner opined that the veteran experienced 
mild functional loss as a result of that shell fragment 
wound.  The Board concludes that this evidence more nearly 
approximates to a moderate muscle disability warranting a 10 
percent disability evaluation in that it demonstrates a 
penetrating wound, a lowered threshold of fatigue after 
normal use, and mild functional impairment.

The Board notes that the record is silent for medical 
evidence of a moderately severe or severe muscle injury.  In 
the absence of such evidence, an evaluation in excess of 10 
percent is not warranted.  Additionally, the Board notes that 
the evidence of record reflects that the residual scar from 
the shell fragment wound to the right groin and thigh area is 
well healed.  There is no evidence that the scar is poorly 
nourished, ulcerated, tender, or painful on objective 
demonstration.  Thus, contemplation of 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 is not warranted.  



ORDER

A 20 percent evaluation is granted for thoracic and lumbar 
strain, subject to controlling regulations regarding the 
payment of monetary benefits.  

A 10 percent evaluation is granted for residuals of a shell 
fragment wound to muscle group XIV, right groin and thigh, 
with a retained foreign body, subject to controlling 
regulations regarding the payment of monetary benefits.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

